DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 12/28/2021 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.
Claims 7-20 are currently withdrawn.

Information Disclosure Statement


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “inner seat frustoconical surfaces are comprised of surface walls and said flared end of said elongated tubing includes inner surfaces that abut against said surface walls” (claim 4), must be shown or the feature(s) canceled from the claim(s).  Note that the above recitation indicates that there are a plurality of “frustoconical surfaces” and such has a plurality of “surface walls”, however applicant’s original specification in paragraph 21 recites “opening 23 to a frustoconical seat 26 having walls 27”.  Element 27, see the Figs., is illustrated as having only one wall and not walls, and accordingly, there would also only be one frustoconical surface. This same issue applies towards the flared end of said elongated tubing. 
Also, the “inner threaded surfaces extending from said opening to said inner seat, and said male end portion includes outer threaded surfaces” (claim 2), must be shown or the feature(s) canceled from the claim(s).  Note that there does not appear to be multiple inner surfaces that are threaded nor does there appear to be multiple outer surfaces that are threaded.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 1 is objected to because of the following informalities:  in the last line of the claim, the claim recites “a first opening” it appears that this recitation should recite --a first opening--.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the claim recites, “inner threaded surfaces extending from said opening to said inner seat, and said male end portion includes outer threaded surfaces”.  There does not appear to be multiple inner surfaces that are threaded nor does there appear to be multiple outer surfaces that are threaded. To advance prosecution, surfaces, as recited above, will be treated .
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the claim recites, “inner seat frustoconical surfaces are comprised of surface walls and said flared end of said elongated tubing includes inner surfaces that abut against said surface walls” (claim 4), must be shown or the feature(s) canceled from the claim(s).  The above recitation indicates that there are a plurality of “frustoconical surfaces” and such has a plurality of “surface walls”, however applicant’s original specification in paragraph 21 recites “opening 23 to a frustoconical seat 26 having walls 27”.  Element 27, see the Figs., is illustrated as having only one wall and not walls, and accordingly, there would also only be one frustoconical surface. This same issue applies towards the flared end of said elongated tubing. To advance prosecution, walls will be treated as singular in the claim(s) and the appropriate changes to the claim language must be made.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hammer (WO 2016/116558).


    PNG
    media_image1.png
    563
    787
    media_image1.png
    Greyscale


Re Clm 1: Hammer discloses a fluid connector assembly (see Fig. 1c, the annotated Fig. above, and the abstract) comprising: 
a connector body (comprising 1001 and 1002) having a female end portion (the portion comprising 1001) and a male end portion (the portion comprising 1002), said male end portion having an outer diameter (at 1003) that is smaller than an outer 
an elongated tube (2001) having a concave flared end (at 2002), said elongated tube extending through said male bore from said first opening with said flared end resting on said inner seat (see above).  
Re Clm 3: Hammer discloses wherein said internal bore of said female end portion has a larger internal diameter than the internal bore of said male end portion (see above).  
Re Clm 4: Hammer discloses wherein said inner seat frustoconical surfaces are comprised of surface walls and said flared end of said elongated tubing includes inner surfaces that abut against said surface walls (see above).  
Re Clm 5: Hammer discloses wherein the elongated tube may be a brake tube (see the abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (WO 2016/116558) as applied to claims 1 and 3-5 above.

Re Clm 2: Hammer discloses wherein said female internal bore includes inner threaded surfaces (53) extending from said opening to said inner seat (see above), and said male end portion includes outer surfaces extending from said head end to said female end portion, wherein the internal threaded surfaces of said female bore are arranged to accept therein the threaded surfaces of the male end portion of another connector body (see above).
Hammer fails to disclose that the outer surface(s) is threaded.
Threaded outer male surface(s) allow for a structure to be mated with another structure, where such a structural configuration would allow for structural support, structural reinforcement, aid in preventing unwanted positioning, or could provide a means of forming an adaptor.
The examiner is taking Official Notice that it is old and well known to have an outer surface(s) of a structure threaded, for the purpose of providing a means to mated with another structure, where such a structural configuration would allow for structural support, structural reinforcement, aid in preventing unwanted positioning, or could provide a means of forming an adaptor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hammer, to have had a threaded outer surface, for the purpose of providing a 
Re Clm 6: Hammer discloses wherein said male end portion and said female end portion of said connector body is manufactured as a single unit of a material (see above).
Hammer fails to disclose that the homogenous metallic material.  However, Hammer appears to disclose a metal material via the crosshatching, see above.
Homogenous metallic material enhances the strength of the structure, enhances the internal forces in the material, and allows for consistent and expected manufacturing of the material.
The examiner is taking Official Notice that it is old and well known to have a homogenous metallic material, for the purpose of providing a means to enhance the strength of the structure, enhance the internal forces in the material, and to allow for consistent and expected manufacturing of the material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hammer, to have had homogenous metallic material, for the purpose of providing a means to enhance the strength of the structure, enhance the internal forces in the material, and to allow for consistent and expected manufacturing of the material.

Conclusion
The following documents have structural features which are similar to the applicant’s claimed invention; US-1484295, US-20040212191, US-7571936, US-5279124, FR-1187512-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
01/13/2022



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679